RENDERED: JANUARY 8, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                               NO. 2019-CA-1664-MR


JAMES HARRISON                                                    APPELLANT



                 APPEAL FROM FRANKLIN CIRCUIT COURT
v.               HONORABLE PHILIP J. SHEPHERD, JUDGE
                         ACTION NO. 19-CI-00796



CATHERINE WEICHT; DeEDRA
HART; SARAH ELLEN EADS ADKINS;
AMY BARKER; LILA EDMONSON;
JOHN and JANE DOE(S)                                               APPELLEES



                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

MAZE, JUDGE: James Harrison appeals the dismissal of his petition for

declaration of rights as time-barred. Having reviewed appellant’s arguments for

reversal in light of the record, we affirm.
                 Appellant filed an open records request with the Kentucky State

Penitentiary (KSP) seeking to inspect intake medical records revealing the names

of the persons “who conducted the intake records.” The custodian of the records,

appellee Lila Edmonson, denied the request due to appellant’s failure to use the

specific form for requesting medical records, stating:

                 When submitting a medical record request it is a
                 requirement that the Request to View/Obtain Health
                 Information form be utilized, signed and dated by a
                 CTO/UA and INMATE. Since the form was not utilized,
                 signed and dated by a CTO[1]/UA your request has been
                 denied.

                 Please resubmit your request on a new Request to
                 View/Obtain Health Information form with the proper
                 signatures.

Rather than resubmit his request on the proper form, appellant appealed

Edmonson’s decision to the Office of the Attorney General as provided for in

KRS2 61.880(2).

                 Thereafter, appellee Sarah Adkins, acting on behalf of the Attorney

General, issued a written decision concluding that KSP did not violate the Open

Records Act “in denying Appellant’s requests based upon his failure to obtain the

correct form from his caseworker, and his failure to use that form to request


1
    The record discloses that a “CTO” is also known as a caseworker.
2
    Kentucky Revised Statutes.



                                                -2-
medical records.” Appellant then filed in Franklin Circuit Court the complaint at

issue in this appeal.

             In his complaint, appellant asserted that Adkins, along with officials

of KSP and the Department of Corrections, violated the intent of the Open Records

Act, as well as KRS 13A.120, KRS 13A.130, KRS 522.020, and other unspecified

laws. Appellee Adkins moved to dismiss the complaint on the basis of sovereign

and qualified immunity. Appellees DeEdra Hart and Lila Edmonson subsequently

filed separate motions to dismiss alleging that the complaint was time-barred and

that they were not proper parties to an open records appeal. The Franklin Circuit

Court thereafter entered an order dismissing the complaint as time-barred under

KRS 61.880(5)(a) and stating that the decision of the Attorney General now has

the force of law. The order also stated that Warden DeEdra Hart was neither

properly served nor a proper party to the appeal. This appeal follows the denial of

appellant’s motion to reconsider that order.

             We commence our discussion with a review of the dictates of KRS

61.880(5)(a) and (b):

             (a) A party shall have thirty (30) days from the day that
             the Attorney General renders his decision to appeal the
             decision. An appeal within the thirty (30) day time limit
             shall be treated as if it were an action brought under KRS
             61.882.

             (b) If an appeal is not filed within the thirty (30) day
             time limit, the Attorney General’s decision shall have

                                         -3-
             the force and effect of law and shall be enforceable in
             the Circuit Court of the county where the public agency
             has its principal place of business or the Circuit Court of
             the county where the public record is maintained.

(Emphasis added.) In City of Fort Thomas v. Cincinnati Enquirer, the Supreme

Court of Kentucky had occasion to address the proper interpretation of that statute:

             To begin, it is helpful to observe that when an agency
             denies an ORA request, the requester has two ways to
             challenge the denial. He or she may, under KRS 61.882,
             file an original action in the Circuit Court seeking
             injunctive and/or other appropriate relief. Alternatively,
             under KRS 61.880, he or she may, as was done in this
             case, ask the Attorney General to review the matter.
             Once the Attorney General renders a decision either party
             then has thirty days within which to bring an action
             pursuant to KRS 61.882(3) in the Circuit Court.
             Although the statutes refer to this second type of
             Circuit Court proceeding as an “appeal” of the
             Attorney General’s decision, it is an “appeal” only in
             the sense that if a Circuit Court action is not filed
             within the thirty-day limitations period, the Attorney
             General’s decision becomes binding on the parties
             and enforceable in court.

406 S.W.3d 842, 848 (Ky. 2013) (emphasis added). Thus, although timeliness was

not directly in question in that case, the Supreme Court nevertheless acknowledged

that if a circuit court action is not filed within the thirty-day limitations period, the

decision of the Attorney General “becomes binding on the parties and enforceable

in court.” Id.

             This brings us to the arguments appellant presses in this appeal.

Although he argues that the circuit court erred in dismissing his complaint,

                                           -4-
appellant does not address the timeliness of his circuit court action. Rather, he

attempts to predicate error in the dismissal of the complaint on issues he advanced

in a document filed two days after entry of the order dismissing the complaint as

untimely. That document, as typed, was styled “REPLY TO DEFENDANTS

ADKINS, HART AND EDMONSON MOTIONS TO DISMISS.” Above the

typed style were the handwritten words “Amendment to Complaint and. . . .”

Appended to the reply was a “Health Services Staff Contact Form” dated August

22, 2019, requesting “one free copy of my medical records” and stating:

             WellPath is a healthcare provider corporation contract
             entity and KRS 422.317 mandates providing one free
             copy to the patient upon request which I hereby [in] this
             instrument being requested.[sic]

The form also contained a section for a “Staff Response” which had been

completed as follows:

             Mr. Harrison – I am attaching to this correspondence the
             proper form that must be [filled] out for any and all
             medical records requests for the Department of
             Corrections. Please fill the attached request to
             view/obtain Health Information out and return it to
             medical. Thank you.

The appropriate Department of Corrections’ form was in fact attached to the staff

response. Again, rather than filing the appropriate form, appellant submitted yet

another health services staff contact form indicating that his previous request had

been misconstrued, stating that he was “not requesting any records from the


                                         -5-
Department of Corrections therefore the records Act is inapplicable.” Instead,

appellant stated that he was “requesting records generated by WellPath Health

Care Provider(s) pursuant to KRS 422.317.” In his petition for reconsideration of

the dismissal of his complaint, appellant asserted that the purported amendment to

his complaint was intended to clarify that he was not asserting an open records

claim, but rather a claim under KRS 446.070:

                As presented in Plaintiff’s verified amendment (sic)
                complaint the action no longer contained a viable issue of
                controversy under the authority of KRS 61.880-61.884
                and pertained to the sole authority of KRS 446.070 as the
                violations of state law by Defendants has resulted in the
                harm sustained by Plaintiff.

Appellant then reasoned that the statute of limitations was irrelevant to the issues

he pressed in his amended complaint. This contention, and the arguments related

to it in this appeal, are flawed for several reasons.

                The first, and most obvious of these reasons, is that CR3 15.01

confines amendments as a matter of course to the period before a responsive

pleading has been filed. After that point, a complaint may be amended only with

leave of court or the written consent of the adverse party or parties. Because

neither of those alternatives applies in this case, the circuit court did not abuse its

discretion in denying appellant’s apparent attempt to avoid the application of the



3
    Kentucky Rules of Civil Procedure.

                                           -6-
statute of limitations and dismissing the complaint as time-barred and in denying

his motion to reconsider that order.

             A second reason appellant’s purported amendment to his complaint

proves unavailing is the fact that this case is, and always has been, founded in an

alleged denial of appellant’s open records request. Appellant’s circuit court

complaint is styled “Open Records Complaint” and the injury alleged in that

complaint appears to be directed at the failure of KSP to provide the medical

records he requested.

             What this Court finds most perplexing about this appeal, however, is

the fact that noticeably absent from this record is evidence that appellant suffered

any injury. There has never been a denial of his records request on the merits –

appellant was simply instructed to utilize the requisite form in making his request.

Appellant does not argue that his caseworker failed or refused to provide the form

after he had requested one. Rather, appellant himself appended the appropriate

form to a pleading filed in the circuit court. Importantly, we find no procedural

impediment to appellant’s ability to lodge a medical records request on the

appropriate form at any time. Thus, until such time as appellant makes a proper

request for his records and that request is substantively denied, he has suffered no

injury which a court can redress.




                                         -7-
             In sum, there appears to be no real dispute that appellant failed to file

his complaint within the statutorily prescribed timeframe, and therefore, the circuit

court did not err in dismissing it. Because resolution of the limitations issue is

dispositive of this appeal, we need not address appellant’s other arguments for

reversal.

             Accordingly, the order of the Franklin Circuit Court dismissing

appellant’s complaint as time-barred is in all respects affirmed.



             ALL CONCUR.

 BRIEFS FOR APPELLANT:                     BRIEFS FOR APPELLEES:

 James Harrison, Pro Se                    Julie C. Foster
 Eddyville, Kentucky                       Frankfort, Kentucky

                                           Matthew F. Kuhn
                                           Heather L. Becker
                                           Frankfort, Kentucky

                                           William E. Sharp
                                           Charles M. Rutledge
                                           Louisville, Kentucky




                                          -8-